Title: From George Washington to Jonathan Trumbull, Sr., 21 July 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp at Cambridge 21st July 1775

I am to Acknowlage your Favour of the 17th Inst. informing me of the Destination of the Troops raising in your Colony; As the season is now advanced & the Enemy considerably reinforced we have the utmost Reason to expect any Attack that may be made will not be much longer delayed—I should therefore think it hig[h]ly necessary the new raised Troops should join the Army with all possible Expedition.
Upon Inquiry with Respect to the Flower we find our Necessaties are not such as to require an immediate Transportation during the Harvist, but As soon as it can be done with Convenience you will please to give Directions for that Purpos⟨e.⟩

Colo. Trumbull will advise you to what Place it is to be Addressed & to whose Care.
Agreeable to your Intimation I have ordered the Express to wait on you & shall do so in future.
We have had no Occurrence in the Camp of any material Consequence; On both Sides we are strengthening our Lines in full View of each other. I am Sir with much Respect & Regard Your most Obedient & very Humble Servant

Go. Washington

